 

Exhibit 10.2

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is made as of this
1st day of October, 2018, by and between ______________________ ("Assignor") and
_____________________ ("Assignee").

 

WHEREAS, the Assignor is the holder of a Promissory Note in the principal amount
of $550,000 and interest of approximately $41,249 owning as of September 30,
2018 from Ondas Networks Inc., a Delaware corporation, f/k/a Full Spectrum Inc.
(the "Company" and the Notett), and

 

WHEREAS, Assignor and Assignee have agreed to execute and deliver this
Assignment in order to assign to Assignee all of Assignor's rights and
obligations to and under the Note; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:

 

SECTION 1. Assignment. Pursuant to the terms and conditions of the Note,
Assignor hereby assigns to Assignee all of Assignor's rights, title and interest
in, to and under the Note. Assignor disclaims any further interest in the Note.

 

SECTION 2. Assumption. Assignee hereby accepts the foregoing assignment and
transfer and promises to observe and perform all services and obligations
required under the Note.

 

SECTION 3. Further Assurances. Assignor agrees from time to time, upon the
request of Assignee, to execute, acknowledge and deliver all such further
instruments or perform all such further acts as may be reasonably necessary or
desirable in connection with the assignment of the Note as provided herein.
Assignee agrees from time to time, upon the require of Assignor, to execute,
acknowledge and deliver all such further instruments or perform all such further
acts as may be reasonably necessary or desirable, in connection with the
assumption by Assignee of the liabilities, duties and obligations of Assignor
under the Note as provided herein.

 

SECTION 4. Release. The Assignor does hereby itself, as its representatives,
attorneys, successors and assigns, release, acquit and forever discharge the
Company, together with its parents, subsidiaries, affiliates, predecessors, and
successor corporations and business entities, past, present, future and its and
their agents, directors , officers, employees, shareholders, insurers and
reinsurers (a the trustees, administrators, fiduciaries, agents, insurers and
reinsurers of such plans) past, present and future, and their heirs, executors,
administrators predecessors, successors, and assigns from any and all actions,
obligations, costs, expenses, attorneys' fees, damages, losses, claims,
liabilities, suits, debts including, but not limited to the right to prepayment
under the Note, demands and benefits of whatever character in law, or in equity,
known ow unknown, suspected or unsuspected, mature or unmatured, or any kind or
nature, whatsoever, now existing or arising in the future based on any act or
omission, event, occurrence, or non-occurrence, from the beginning of time to
the date of execution of this Assignment.

 

SECTION 5. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed under and in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of law principles thereof.

 

SECTION 6. Counterparts. This Assignment may be signed in one or more
counterparts, each of which shall be deemed an original and which together shall
constitute one and the same instrument.

 

SECTION 7. Benefit. This Assignment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

Assignor   Assignee                   The undersigned consents to this
Agreement:           Ondas Networks, Inc.                 Stewart Kantor     CEO
   

 



 

 